           Case 2:18-cv-05724-PSG-FFM Document 24 Filed 10/11/18 Page 1 of 10 Page ID #:219


            1    THEODORE J. BOUTROUS JR., SBN 132099
                   tboutrous@gibsondunn.com
            2    THEANE EVANGELIS, SBN 243570
                   tevangelis@gibsondunn.com
            3    MICHAEL H. DORE, SBN 227442
                   mdore@gibsondunn.com
            4    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            5    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            6    Facsimile: 213.229.7520
            7    Attorneys for Plaintiff
                 ASHLEY JUDD
            8
            9    PHYLLIS KUPFERSTEIN, SBN 108595
                   pk@kupfersteinmanual.com
          10     CYNTHIA L. ZEDALIS, SBN 118447
                 KUPFERSTEIN MANUEL LLP
          11     865 South Figueroa Street, Suite 3338
                 Los Angeles, CA 90017
          12     Telephone: 213.988.7531
                 Facsimile: 213.988.7532
          13
                 Attorneys for Defendant
          14     HARVEY WEINSTEIN
          15                                UNITED STATES DISTRICT COURT
          16                               CENTRAL DISTRICT OF CALIFORNIA
          17
                 Ashley Judd,                                  CASE NO. 18-cv-05724 PSG (FFMx)
          18
                                     Plaintiff,                JOINT RULE 26(f) REPORT
          19
                       v.                                      Scheduling Conference:
          20                                                   Date:     TBD
                 Harvey Weinstein,                             Time:     TBD
          21                                                   Place:    350 West 1st Street,
                                     Defendant.                          Courtroom 6A, 6th Floor
          22                                                             Los Angeles, CA 90012
                                                               Judge:    Hon. Philip S. Gutierrez
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP
                                                   JOINT RULE 26(F) REPORT
                                                  CASE NO. 2:18-CV-05724-PSG
           Case 2:18-cv-05724-PSG-FFM Document 24 Filed 10/11/18 Page 2 of 10 Page ID #:220


       1              Counsel for Plaintiff Ashley Judd (“Ms. Judd” or “Plaintiff”) and for
       2         Defendant Harvey Weinstein (“Mr. Weinstein” or “Defendant”) (collectively,
       3         the “Parties”), conferred on September 27, 2018, pursuant to Federal Rule of Civil
       4         Procedure 26(f) and this Court’s Local Rule 26-1, and hereby submit this Joint
       5         Rule 26(f) Report.
       6         1.    RULE 26(f) DISCOVERY PLAN
       7               In accordance with the requirements of Federal Rule of Civil Procedure
       8         26(f)(1)-(4), the Parties submit the following:
       9               A.     Proposed Changes To Timing, Form, Or Requirement For
     10                       Disclosures Under Rule 26(a)
     11                       The Parties agree that no changes should be made to the form or
     12                       requirement for initial disclosures under Rule 26(a)(1). As to the timing
     13                       of the Rule 26(a)(1)(A) initial disclosures, the Parties agree that the
     14                       deadline to exchange the disclosures should be extended so that the
     15                       Parties make them after all challenges to the pleadings are resolved and
     16                       within thirty days after Mr. Weinstein files his answer to the then-
     17                       operative complaint.
     18                B.     Discovery
     19                       The Parties expressly reserve their objections to the discoverability,
     20                       relevance, and admissibility of documents and information relating to
     21                       the below subjects. The Parties also reserve the right to seek discovery
     22                       on additional subjects if the need arises during the course of this case.
     23                       1. Subjects On Which Discovery May Be Needed
     24                           a. Plaintiff’s Subjects on Which Discovery May Be Needed.
     25                           Without prejudice to her rights to seek discovery on any relevant
     26                           issue or matter as permitted by Rule 26(b)(1), Plaintiff currently
     27                           anticipates that she will need and seek discovery from Defendant
     28
                                                           2
Gibson, Dunn &
                                                JOINT RULE 26(F) REPORT
Crutcher LLP                                   CASE NO. 2:18-CV-05724-PSG
           Case 2:18-cv-05724-PSG-FFM Document 24 Filed 10/11/18 Page 3 of 10 Page ID #:221


       1                    and any relevant non-party concerning every element of her claims
       2                    and the scope of her alleged damages. This discovery will include
       3                    evidence related to Defendant’s alleged encounter with Ms. Judd at
       4                    the Peninsula Hotel, Defendant’s alleged defamatory statements
       5                    about Plaintiff, Defendant’s alleged intentional interference with
       6                    Plaintiff’s professional relationship with Peter Jackson and/or
       7                    Fran Walsh, and the effect of such alleged actions on Ms. Judd’s
       8                    career and income.       Such evidence could include financial
       9                    information regarding the revenues and talent compensation for The
     10                     Lord of the Rings film franchise and other relevant films. It also
     11                     will include evidence of any unwanted sexual advances,
     12                     solicitations, sexual requests, or demands for sexual compliance
     13                     (“sexual advances”) by Defendant (including the settlement of any
     14                     unwanted sexual advances and/or potentially harassing conduct
     15                     based on gender) and any professional or other retaliation by
     16                     Defendant against women who resisted his sexual advances.
     17                     b. Defendant’s Subjects on Which Discovery May Be Needed.
     18                     Without prejudice to his rights to seek discovery on any relevant
     19                     issue or matter as permitted by Rule 26(b)(1), Defendant currently
     20                     anticipates that he will need and seek discovery from Plaintiff and
     21                     any relevant non-party concerning every element of Plaintiff’s
     22                     claims and the scope of her alleged damages. Defendant anticipates
     23                     that such discovery efforts will include, but will not be limited to,
     24                     Plaintiff’s audition and/or interview with Peter Jackson and Fran
     25                     Walsh, and any other casting director or producer of The Lord of
     26                     the Rings; the alleged defamatory remark by Defendant to Peter
     27                     Jackson regarding Plaintiff; Mr. Jackson’s authority to make
     28
                                                     3
Gibson, Dunn &
                                          JOINT RULE 26(F) REPORT
Crutcher LLP                             CASE NO. 2:18-CV-05724-PSG
           Case 2:18-cv-05724-PSG-FFM Document 24 Filed 10/11/18 Page 4 of 10 Page ID #:222


       1                    casting decisions for The Lord of the Rings films, and Mr.
       2                    Jackson’s reasons for casting actors other than Plaintiff in the film
       3                    trilogy; Plaintiff’s efforts, if any, to inquire from any source the
       4                    reaons(s) for not being cast in The Lord of the Rings films;
       5                    Plaintiff’s relationship, if any, with Defendant prior to her alleged
       6                    meeting with him at the Peninsula Hotel as alleged in the
       7                    Complaint; Plaintiff’s relationship, if any, with Defendant after her
       8                    alleged meeting with him at the Peninsula Hotel as alleged in the
       9                    Complaint; Plaintiff’s work experience in the motion picture
     10                     industry prior to her alleged meeting with Defendant at the
     11                     Peninsula Hotel; Plaintiff’s work experience in film and/or
     12                     television after her alleged meeting with Defendant at the Peninsula
     13                     Hotel to the present, including her participation in all casting calls,
     14                     auditions, and read-throughs; offers of employment, including the
     15                     amount of compensation offered for all roles, and her acceptances
     16                     and rejections of such offers; Plaintiff’s reputation and/or
     17                     interaction with crew members and talent on set and/or stage
     18                     throughout her career; Plaintiff’s compensation from all
     19                     professional employment since her purported meeting with
     20                     Defendant at the Peninsula Hotel; the circumstances surrounding
     21                     any prolonged absences from professional employment since 1996
     22                     to the present; Plaintiff’s efforts, if any, to mitigate her alleged
     23                     damages; and Plaintiff’s professional relationships with talent
     24                     agents and managers.
     25
     26
     27
     28
                                                      4
Gibson, Dunn &
                                           JOINT RULE 26(F) REPORT
Crutcher LLP                              CASE NO. 2:18-CV-05724-PSG
           Case 2:18-cv-05724-PSG-FFM Document 24 Filed 10/11/18 Page 5 of 10 Page ID #:223


       1                 2. Proposed Discovery Completion Dates
       2                 All fact discovery shall be completed by all parties on or before
       3                 September 13, 2019.
       4                 All expert discovery shall be completed by all parties on or before
       5                 October 4, 2019.
       6                 3. Whether Discovery Should Be Conducted In Phases or Be
       7                     Limited To Or Focused On Particular Issues.
       8                        a. Plaintiff’s Position
       9                        Plaintiff’s position is that no discovery phasing is necessary and
     10                         discovery should not be limited to or focused on particular issues.
     11                         Plaintiff’s investigation of her claims indicates that Defendant
     12                         made the statements attributed to him in Plaintiff’s complaint and
     13                         there is no basis to make full discovery contingent on any
     14                         particular individual’s or entity’s testimony.
     15                         b. Defendant’s Position
     16                         The gravamen of Plaintiff’s Complaint is the alleged defamatory
     17                         statement Defendant made to Peter Jackson as described in
     18                         Plaintiff’s Complaint; thus, Defendant proposes that the first
     19                         phase of discovery should concern the confirmation of that
     20                         alleged fact. In addition, Defendant is contemplating filing a
     21                         motion to stay discovery during the pendency and conclusion of
     22                         any and all criminal investigations and charges that have been
     23                         made and/or brought against him.
     24            C.    Protocol for Electronically-Stored Information (“ESI”)
     25            The Parties do not currently foresee any issues related to disclosure, discovery
     26            or preservation of ESI. The parties agree to revisit the issue of the format of
     27            any ESI production and reach any reasonable accommodations as necessary
     28
                                                        5
Gibson, Dunn &
                                             JOINT RULE 26(F) REPORT
Crutcher LLP                                CASE NO. 2:18-CV-05724-PSG
           Case 2:18-cv-05724-PSG-FFM Document 24 Filed 10/11/18 Page 6 of 10 Page ID #:224


       1                based on the circumstances. In the interim, any disclosure or discovery of
       2                electronically stored information should be made as follows:
       3                      All electronic files are to be produced in searchable PDF format; any
       4                      production exceeding 300 documents (or some other threshold as
       5                      agreed upon by the Parties) shall be produced in single-page TIFF
       6                      images with an Opticon load file (.OPT), document level extracted text
       7                      files, and a DAT file containing all metadata. Documents created in
       8                      Microsoft Excel should be produced in their native form.
       9                D.    Procedures For Resolving Disputes Regarding Claims Of Privilege
     10                       The Parties agree to use the procedures set forth in Federal Rule of Civil
     11                       Procedure 26(b)(5) regarding any claims of privilege or protecting
     12                       materials asserted as being for trial preparation.
     13                 E.    Changes In Discovery Limitations
     14                       The Parties do not request any changes in the discovery limitations set
     15                       forth in the Federal Rules of Civil Procedure.
     16                 F.    Other Orders
     17                       The parties currently expect to submit for approval a stipulated
     18                       proposed Protective Order to the Magistrate Judge assigned to this
     19                       matter.
     20          II.    THE MATTER IS NOT COMPLEX
     21                 The parties agree that the matter is not complex such that any portion of the
     22                 Manual For Complex Litigation should be utilized in managing the matter.
     23          III.   PROPOSED MOTION AND TRIAL SCHEDULE
     24                 Defendant currently anticipates filing a motion to dismiss any new claim and
     25                 any claim pursuant to California Civil Code section 51.9 that Plaintiff asserts
     26                 in an amended complaint. Defendant also currently anticipates filing a
     27                 motion to stay discovery and a motion for summary judgment. Plaintiff
     28
                                                            6
Gibson, Dunn &
                                                 JOINT RULE 26(F) REPORT
Crutcher LLP                                    CASE NO. 2:18-CV-05724-PSG
           Case 2:18-cv-05724-PSG-FFM Document 24 Filed 10/11/18 Page 7 of 10 Page ID #:225


       1             currently anticipates filing a motion for summary judgment depending on
       2             the evidence obtained in discovery.
       3                   A. The Parties propose that the time for filing dispositive or partially
       4                   motions shall be on or before October 11, 2019.
       5                   B. The Parties propose that trial be set for January 28, 2020, or as
       6                   soon thereafter as the Court deems appropriate.
       7                   C. The Parties’ proposed schedule is as follows:
       8
       9                Date                                     Event
     10          TBD [30 days after Last Day to Supplement Disclosures under Rule 26(a)
                 Defendant files
     11          answer to operative
     12          complaint]
     13          August 30, 2019      Non-Expert Discovery Cut-Off
     14
                 September 13,        Parties to exchange expert reports
     15          2019
     16          October 4, 2019      Parties to exchange rebuttal reports
     17
                 October 4, 2019      Expert discovery, including expert depositions,
     18                               completed
     19          October 11, 2019     Dispositive Motions Cut-Off Date
     20
                 November 1, 2019     Last day for parties to participate in ADR (at least 45
     21                               days before Final Pretrial Conference).
     22
                 November 8, 2019     Dispositive Motions Opposing Papers Due
     23
                 November 18, 2019 Dispositive Motions Reply Papers Due
     24
                 December 2, 2019     Latest Hearing Date for Dispositive Motions
     25
     26          December 6, 2019     Last day to submit Rule 26(a)(3) witness lists, and
                                      designations of witnesses whose testimony will be
     27                               presented by deposition.
     28
                                                        7
Gibson, Dunn &
                                             JOINT RULE 26(F) REPORT
Crutcher LLP                                CASE NO. 2:18-CV-05724-PSG
           Case 2:18-cv-05724-PSG-FFM Document 24 Filed 10/11/18 Page 8 of 10 Page ID #:226


       1          December 6, 2019       Last day to submit exhibit lists.
       2          December 20, 2019 Last day to file objections under Rule 26(a)(3).
       3
                  January 13, 2020       Requested date for final pretrial conference.
       4
                  January 28, 2020       Suggested trial date.
       5
       6
       7         IV.   ADR PROCEDURE AND PROPOSED SESSION DATE

       8               The Court already has directed this case to either the Court Mediation Panel

       9               or to private mediation. Dkt. 3 (Notice to Parties of Court-Directed ADR

     10                Program). The Parties agree that engaging a neutral selected from the Court’s

     11                Mediation Panel is best suited to the circumstances of this case. The Parties

     12                propose that the Court set a November 1, 2019 deadline for the ADR session

     13                to occur.

     14          V.    TRIAL TIME ESTIMATE

     15                The Parties currently estimate that the time required for trial is two weeks.

     16          VI.   ADDITIONAL PARTIES

     17                The Parties do not anticipate any additional parties being added to the case.

     18          VII. PROPOSED EXPERT DISCOVERY SCHEDULE

     19                The Parties propose that the deadline for disclosure of the identities of expert

     20                witnesses that each party may use at trial to present evidence, and any

     21                written report from an expert witness required by Federal Rule of Civil

     22                Procedure 26(a)(2)(B) be September 13, 2019. Any rebuttal expert report

     23                shall be exchanged by October 4, 2019.

     24
     25          Dated: October 11, 2018                GIBSON, DUNN & CRUTCHER LLP

     26
     27                                                 By: /s/ Theodore J. Boutrous, Jr.
                                                                  Theodore J. Boutrous, Jr.
     28
                                                           8
Gibson, Dunn &
                                                JOINT RULE 26(F) REPORT
Crutcher LLP                                   CASE NO. 2:18-CV-05724-PSG
           Case 2:18-cv-05724-PSG-FFM Document 24 Filed 10/11/18 Page 9 of 10 Page ID #:227

                                                    Attorneys for Plaintiff Ashley Judd
       1
       2         Dated: October 11, 2018            KUPFERSTEIN MANUEL LLP
       3
       4                                            By: /s/ Phyllis Kupferstein
                                                                 Phyllis Kupferstein
       5
                                                    Attorneys for Defendant Harvey Weinstein
       6
       7
       8
       9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                                       9
Gibson, Dunn &
                                            JOINT RULE 26(F) REPORT
Crutcher LLP                               CASE NO. 2:18-CV-05724-PSG
          Case 2:18-cv-05724-PSG-FFM Document 24 Filed 10/11/18 Page 10 of 10 Page ID #:228


       1                                  SIGNATURE ATTESTATION
       2               I hereby attest that all other signatories listed, and on whose behalf the filing
       3         is submitted, concur in the filing’s content and have authorized the filing.
       4
       5         Dated: October 11, 2018                 GIBSON, DUNN & CRUTCHER LLP
       6
       7                                                 By: /s/ Theodore J. Boutrous Jr.
                                                                   Theodore J. Boutrous Jr.
       8
       9                                                 Attorneys for Plaintiff Ashley Judd
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                                           10
Gibson, Dunn &
                                                 JOINT RULE 26(F) REPORT
Crutcher LLP                                    CASE NO. 2:18-CV-05724-PSG
